The application has been amended as follows: 
Specification, Page 1, below The Title, enter:                                                                  - This application is a 371 of PCT/JP2019/008578 filed 05 March 2019 - . 
ABSTRACT is corrected and is included on a separate page.

The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance is that the cited prior art does not disclose: a paper treatment agent that includes (A) a polyhydric alcohol, (B) a sucrose fatty acid ester having an acyl group with number of carbon atoms claimed and an HLB claimed, and (C) an ionic surfactant, wherein a mass ratio (C/B) is as claimed (claim 1); a method of treating paper with the agent of claim 1 (claim 6). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK HALPERN whose telephone number is  (571)272-1190.

/MARK HALPERN/Primary Examiner, Art Unit 1748                                                                                                                                                                                                        











































                                                   -   ABSTRACT


           Provided is a paper treatment agent with which improved touch feeling different from smoothness that has been conventionally studied is obtainable when a pressure is applied like nose blowing or the like. A paper treatment agent of the present invention is a paper treatment agent containing (A) a polyhydric alcohol as a main component, the paper treatment agent contains (B) a sucrose fatty acid ester having an acyl group with more than 12 and less than 22 carbon atoms and an HLB of 11 or more and 
(C) an ionic surfactant, and it is characterized in that a mass ratio (C/B) of the component (C) to the component (B) is 0.65 to 24. According to the paper treatment agent of the present invention, when a pressure is applied to treated paper like nose blowing or the like, slick texture that is specific and distinctive smoothness which is non-conventional is obtainable.  -